      Case 3:18-cr-00203-EMC Document 205 Filed 07/23/19 Page 1 of 7


 1   KEKER, VAN NEST & PETERS LLP
     JOHN W. KEKER - # 49092
 2   jkeker@keker.com
     ELLIOT R. PETERS - # 158708
 3   epeters@keker.com
     ELIZABETH K. MCCLOSKEY - # 268184
 4   emccloskey@keker.com
     NICHOLAS S. GOLDBERG - # 273614
 5   ngoldberg@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant
     CHRISTOPHER LISCHEWSKI
 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                      Case No. 3:18-cr-00203-EMC
14                    Plaintiff,                    DEFENDANT’S MOTION IN LIMINE
                                                    NO. 1 TO EXCLUDE ANY REFERENCE
15             v.                                   TO THE CORPORATE GUILTY PLEAS
                                                    ENTERED INTO BY BUMBLE BEE AND
16   CHRISTOPHER LISCHEWSKI,                        STARKIST
17                    Defendant.                    Date:      August 27, 2019
                                                    Time:      2:30 p.m.
18                                                  Dept.      Courtroom 5 – 17th Floor
                                                    Judge:     Hon. Edward M. Chen
19
                                                    Date Filed: May 16, 2018
20
                                                    Trial Date: November 4, 2019
21

22

23

24
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
25

26

27

28

        DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO THE CORPORATE
                                         GUILTY PLEAS
                                   Case No. 3:18-cr-00203-EMC
     1330876
      Case 3:18-cr-00203-EMC Document 205 Filed 07/23/19 Page 2 of 7


 1                                NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD IN THIS ACTION:

 3             PLEASE TAKE NOTICE that on August 27, 2019 at 2:30 p.m., or as soon thereafter as

 4   the matter may be heard, in Courtroom 5, 17th Floor, of the United States District Court for the

 5   Northern District of California, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant

 6   Christopher Lischewski will and hereby does move in limine to exclude any reference to or

 7   introduction of the corporate plea agreements entered into by Bumble Bee Foods LLC and

 8   StarKist Co. See United States v. Bumble Bee Foods, LLC, Case No. 17-cr-249, Dkt. No. 32

 9   (N.D. Cal. Aug. 2, 2017); United States v. StarKist Co., Case No. 18-cr-513, Dkt. No. 24 (N.D.

10   Cal. Nov. 14, 2019).

11             The motion is based upon the instant notice, the following Memorandum of Points and

12   Authorities, the accompanying Declaration of Nicholas S. Goldberg and the exhibits attached

13   thereto, the records in this case, and upon such argument as may be made at the hearing on

14   August 27, 2019.

15

16
     Dated: July 23, 2019                                  KEKER, VAN NEST & PETERS LLP
17

18
                                                    By:     /s/ Elliot R. Peters
19                                                         JOHN W. KEKER
                                                           ELLIOT R. PETERS
20                                                         ELIZABETH K. MCCLOSKEY
                                                           NICHOLAS S. GOLDBERG
21
                                                           Attorneys for Defendant
22                                                         CHRISTOPHER LISCHEWSKI

23

24

25

26

27

28
                                                 i
        DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO THE CORPORATE
                                         GUILTY PLEAS
                                   Case No. 3:18-cr-00203-EMC
     1330876
         Case 3:18-cr-00203-EMC Document 205 Filed 07/23/19 Page 3 of 7


 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.        INTRODUCTION AND BACKGROUND
 3             Bumble Bee and StarKist have entered into separate plea agreements to resolve the multi-

 4   year criminal investigation into price-fixing of packaged seafood sold in the United States (“the

 5   Corporate Plea Agreements”). See United States v. Bumble Bee Foods, LLC, Case No. 17-cr-249,

 6   Dkt. No. 32 (N.D. Cal. Aug. 2, 2017); United States v. StarKist Co., Case No. 18-cr-513, Dkt.

 7   No. 24 (N.D. Cal. Nov. 14, 2019). The government may not inject these Corporate Plea

 8   Agreements into the criminal trial of defendant Christopher Lischewski. Evidence of those

 9   agreements is irrelevant under Federal Rule of Evidence 401. Even if the Corporate Plea

10   Agreements were relevant, they should be excluded under Federal Rule of Evidence 403, as they

11   offer no legitimate probative value and present a significant risk of unfair and improper prejudice.

12   Finally, the Corporate Plea Agreements are testimonial statements and their introduction would

13   violate Mr. Lischewski’s rights under the Confrontation Clause of the Sixth Amendment to the

14   United States Constitution. For all of these reasons, the Court should exclude any reference to the

15   Corporate Plea Agreements at trial.

16   II.       ARGUMENT
17             A.     The Corporate Plea Agreements are irrelevant and their introduction at trial
                      would severely prejudice Mr. Lischewski.
18

19             The Ninth Circuit has firmly established that another person’s or entity’s guilty plea may

20   never be offered by the government “as substantive evidence of the guilt of those on trial.”

21   United States v. Smith, 790 F.2d 789, 793 (9th Cir. 1986) (citing United States v. Harbert, 640

22   F.2d 1000, 1004 (9th Cir. 1981)); see also Baker v. United States, 393 F.2d 604, 614 (9th Cir.

23   1968). The only “permissive purpose” for which a plea agreement may be admitted is to assess a

24   testifying witness’s credibility. See Smith, 790 F.2d at 793. Here, the government’s key

25   cooperators—Kenneth Worsham, Scott Cameron, and Steve Hodge—all have their own
                                                                 1
26   individual plea agreements that govern their cooperation. The government has

27
     1
      Mr. Lischewski understands that the government will also call witnesses affiliated with Chicken
28   of the Sea who will testify pursuant to that company’s leniency agreement with the government.
                                                   1
           DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO THE CORPORATE
                                            GUILTY PLEAS
                                      Case No. 3:18-cr-00203-EMC
     1330876
      Case 3:18-cr-00203-EMC Document 205 Filed 07/23/19 Page 4 of 7


 1

 2

 3                          The defense stipulates not to attack             credibility based on Bumble

 4   Bee’s corporate plea. As a result, there is no permissible purpose for which the Corporate Plea

 5   Agreements could be introduced. Because the Corporate Plea Agreements cannot be relevant to

 6   any witness’s credibility and they cannot be used as substantive evidence against Mr. Lischewski,

 7   they cannot be relevant under Rule 401. See United States v. Rewald, 889 F.2d 836, 865 (9th Cir.

 8   1989) (holding that guilty plea “was relevant only to assess [witness’s] credibility and was not

 9   ‘evidence against the defendant.’”); see also Fed. R. Evid. 401.

10             Further, any minimal probative value of the Corporate Plea Agreements “is substantially

11   outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury. . . .”

12   Fed. R. Evid. 403. As the Ninth Circuit and this Court have recognized, the jury’s possible

13   misuse of evidence of a third party’s guilty plea requires trial courts to be “sensitive to the

14   possibility of prejudice” and “to insure that evidence of the plea is being offered by the prosecutor

15   and used by the jury only for a permissible purpose.” Harbert, 640 F.2d at 1005; see also United
                                                                                                        2
16   States v. Nosal, No. CR-08-0237 EMC, 2013 WL 11327121, at *8-9 (N.D. Cal. Mar. 29, 2013).

17   This Court’s decision in Nosal is instructive. In that case, the Court excluded evidence of plea

18   agreements under Rule 403 because of the substantial “spillover risk of inferring Defendant’s

19   guilt simply from the pleas.” Nosal, 2013 WL 11327121 at *8. There, the pleas had “minimal”
20   probative value because the defendant agreed not to impeach on the basis of the guilty pleas. Id.

21   By contrast, the pleas substantially prejudiced the defendant by tarnishing him with the admission

22   Per that agreement, these witnesses are conferred immunity in exchange for their testimony. The
     terms of Chicken of the Sea’s leniency agreement are therefore relevant to the credibility of any
23   witness testifying pursuant to it, and therefore Mr. Lischewski does not seek to exclude evidence
     of that leniency agreement. Smith, 790 F.2d at 793.
24   2
       See also, e.g., United States v. Binger, 469 F.2d 275, 276 (9th Cir. 1972) (“There is real danger
25   that jurors will give undue emphasis to a crime-partner’s guilty plea. It impinges on a defendant's
     right to be tried solely on the evidence.”); Stephen A. Saltzburg, Michael M. Martin & Daniel J.
26   Capra, Federal Rules of Evidence Manual § 403.02[8] (8th ed. 2002) (“The jury should not be
     permitted to think that because the defendant’s associate pled guilty, the defendant must be guilty
27   as well. The Courts under Rule 403 have held that a defendant has a right to have his guilt or
     innocence determined by the evidence presented against him, not by what has happened with
28   regard to a criminal prosecution against someone else.”).
                                                2
        DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO THE CORPORATE
                                         GUILTY PLEAS
                                   Case No. 3:18-cr-00203-EMC
     1330876
      Case 3:18-cr-00203-EMC Document 205 Filed 07/23/19 Page 5 of 7


 1   of criminal liability in the guilty pleas, “which Defendant hotly contests.” Id.

 2             The same is true here. The Corporate Plea Agreements have no legitimate probative value

 3   because Mr. Lischewski has no intention of impeaching any witness on the basis of the Corporate

 4   Plea Agreements. Further, the Corporate Plea Agreements are more akin to civil settlements, and

 5   motivated by different considerations—primarily financial ones—than individual defendants face.

 6   By contrast, allowing the government to introduce the Corporate Plea Agreements would

 7   substantially prejudice Mr. Lischewski due to the “spillover risk of inferring Defendant’s guilty

 8   simply from the pleas.” Id. That spillover risk is particularly acute here, given the likelihood that

 9   jurors would infer from Bumble Bee’s corporate plea the guilt of its former Chief Executive

10   Officer, Mr. Lischewski. Such an inference is completely impermissible. And, to the extent

11   witnesses may testify pursuant to the Corporate Plea Agreements entered into by Bumble Bee and

12   StarKist, Mr. Lischewski stipulates not to attack the credibility of those witnesses based on those

13   agreements. The government would therefore have no basis on which to rehabilitate such

14   witnesses using the corporate pleas, and the evidence of such pleas would thus have little or no

15   probative value. See Nosal, 2013 WL 11327121, at *8 (“[W]here the defendant has stipulated

16   that he will not attack the credibility of the witnesses based on the plea deals, the probative value

17   of the guilty pleas is minimal [and t]he risk of unfair prejudice substantially outweigh[s] the little,

18   if any, probative value of the pleas . . . .”).

19             Thus, the Corporate Plea Agreements are irrelevant, offer no legitimate probative value,

20   and introduce significant potential for unfair prejudice. The Court should exclude any mention of

21   them pursuant to Federal Rules of Evidence 401 and 403.

22             B.     The Confrontation Clause bars reference to the Corporate Plea Agreements.
23             In addition to being inadmissible under Rules 401 and 403, any reference to the Corporate

24   Plea Agreements would run afoul of the Confrontation Clause. In Crawford v. Washington, 541

25   U.S. 36 (2004), the Supreme Court prohibited introduction of testimonial out-of-court statements

26   by declarants whom the defendant has not had an opportunity to cross-examine. The Corporate

27   Plea Agreements are out-of-court, testimonial statements barred by Crawford. See United States

28   v. Riggi, 541 F.3d 94, 102 (2d Cir. 2008) (holding that it is “constitutional error to admit as
                                                 3
         DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO THE CORPORATE
                                          GUILTY PLEAS
                                    Case No. 3:18-cr-00203-EMC
     1330876
       Case 3:18-cr-00203-EMC Document 205 Filed 07/23/19 Page 6 of 7


 1   substantive evidence a plea allocution by a co-conspirator who does not testify at trial unless the

 2   co-conspirator is unavailable and there has been a prior opportunity for cross-examination”)

 3   (internal quotation marks and citation omitted); United States v. Massino, 319 F. Supp. 2d 295,

 4   298 (E.D.N.Y. 2004) (“[G]uilty pleas are ‘testimonial’ within the meaning of Crawford.”). Even

 5   before Crawford, courts recognized the constitutional concerns raised by the introduction of a co-

 6   conspirator’s guilty plea. As one court put it, by not having the opportunity to cross-examine the

 7   party who entered the guilty plea, “the defendant on trial is unable to probe the motivations for

 8   entry of the plea. This significantly under cuts the defendant’s right to have a jury’s verdict based

 9   only upon evidence that is presented in open court and is thereby subject to scrutiny by the

10   defendant.” United States v. Blevins, 960 F.2d 1252, 1260 (4th Cir. 1992); United States v.

11   Griffin, 778 F.2d 707, 711 (11th Cir. 1985).

12             These Constitutional problems are magnified in the context of guilty pleas entered into by

13   a corporate entity. Mr. Lischewski will have no meaningful opportunity to cross-examine

14   Bumble Bee or StarKist regarding their Corporate Plea Agreements, without cross-examining

15   each witness at those companies who participated in the acts that form the basis for the pleas.

16   Moreover, the Corporate Plea Agreements were executed by the General Counsels of Bumble

17   Bee and StarKist as “authorized” agents of those corporations. But those individuals are not

18   alleged to have participated in the conspiracy and they cannot be meaningfully cross-examined

19   regarding the factual basis for the plea agreements. Put simply, Mr. Lischewski has no way to

20   effectively cross-examine Bumble Bee or StarKist regarding their Corporate Plea Agreements.

21   Thus, any mention of those Agreements is barred by the Confrontation Clause.

22   III.      CONCLUSION
23             For the foregoing reasons, the government should be barred from making any reference to

24   the Corporate Plea Agreements by Federal Rules of Evidence 401 and 403, as well as the

25   Confrontation Clause of the Sixth Amendment.

26   ///

27   ///

28   ///
                                                    4
            DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO THE CORPORATE
                                             GUILTY PLEAS
                                       Case No. 3:18-cr-00203-EMC
     1330876
      Case 3:18-cr-00203-EMC Document 205 Filed 07/23/19 Page 7 of 7


 1   Dated: July 23, 2019                         KEKER, VAN NEST & PETERS LLP

 2
                                            By:    /s/ Elliot R. Peters
 3
                                                  JOHN W. KEKER
 4                                                ELLIOT R. PETERS
                                                  ELIZABETH K. MCCLOSKEY
 5                                                NICHOLAS S. GOLDBERG

 6                                                Attorneys for Defendant
                                                  CHRISTOPHER LISCHEWSKI
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                5
        DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE ANY REFERENCE TO THE CORPORATE
                                         GUILTY PLEAS
                                   Case No. 3:18-cr-00203-EMC
     1330876
